

OCCIDENTAL PETROLEUM CORPORATION
2015 LONG-TERM INCENTIVE PLAN
NOTICE OF GRANT
OF RESTRICTED STOCK UNIT INCENTIVE AWARD (Time-based Vesting; Equity-settled
Award; Section 16 Officers; Full Retirement Vesting)
Pursuant to the Occidental Petroleum Corporation 2015 Long-Term Incentive Plan,
as the same may be amended from time to time (the “Plan”), Occidental Petroleum
Corporation (“Occidental” and, with its Subsidiaries, the “Company”) grants you
(the “Grantee”) an award on the terms and conditions set forth herein (the
“Award”). By accepting this Award, the Grantee agrees, to the extent not
contrary to applicable law, to  the terms and conditions of the Plan and this
Notice of Grant of Restricted Stock Unit Incentive Award (the “Notice of
Grant”),  the Standard Award Terms and Conditions set out on Attachment 1
hereto, including the arbitration provisions thereof (the “Terms and
Conditions”), and  the General Terms of Employment set out on Attachment 2
hereto, which, in the case of (ii) and (iii), are incorporated in this Notice of
Grant by reference. Capitalized terms used but not defined herein shall, unless
otherwise indicated, have the meanings set forth in the Plan. This Notice of
Grant (along with the Terms and Conditions and all other incorporated
attachments and exhibits) and the Award evidenced hereby are collectively
referred to as the “Award Agreement.”

Date of Grant:Award Type and Description:
Restricted Stock Units granted pursuant to Section 6(e) of the Plan, which Award
is a bookkeeping entry that represents the right to receive a number of shares
of Stock up to the number indicated below under “Number of Shares,” subject to
the terms and conditions of the Award Agreement.
The Grantee’s right to receive payment of this Award shall vest and become
nonforfeitable upon the Grantee’s satisfaction of the continued service
requirements described below under “Time-Vesting Schedule and Forfeiture.”
Number of Shares:See Morgan Stanley “StockPlan Connect/Stock-Based
Awards/Awarded” for the total number of Restricted Stock Units subject to the
Award.

Time-Vesting Schedule and Forfeiture:
Vesting Date. The Grantee must remain in the continuous employ of the Company
from the Date of Grant through each applicable vesting date (each, a “Vesting
Date”), in accordance with the schedule below, to be eligible to receive payment
of this Award. The vesting schedule shall begin on ________ (the “Vesting Start
Date”).
Vesting DateFraction of Restricted Stock Units Vesting1/31/31/3




--------------------------------------------------------------------------------




The continuous employment of the Grantee will not be deemed to have been
interrupted by reason of the transfer of the Grantee’s employment among the
Company and its affiliates or an approved leave of absence.
Termination of Employment; Change in Control. Notwithstanding the foregoing, if,
prior to any Vesting Date, the Grantee (i) dies, (ii) becomes permanently
disabled while in the employ of the Company and the Company terminates the
Grantee’s employment as a result thereof, (iii) is terminated by the Company
without Cause or (iv) resigns for Good Reason within 12 months following the
date of a Change in Control (each of the foregoing, a “Forfeiture Event”), then
a number of the then-unvested Restricted Stock Units equal to the Pro Rata
Unvested RSUs shall immediately vest and become nonforfeitable on the date of
the Forfeiture Event, and all other Restricted Stock Units granted hereunder
that have not previously vested shall be immediately forfeited. The “Pro Rata
Unvested RSUs” shall be obtained by (A) multiplying the total number of
Restricted Stock Units granted hereunder by a fraction, the numerator of which
is the number of days between the Vesting Start Date and the Forfeiture Event
and the denominator of which is the number of days between the Vesting Start
Date and the final Vesting Date, and (B) subtracting from the product the number
of Restricted Stock Units that previously vested, if any. If, prior to any
Vesting Date, the Grantee Retires (as defined below), then 100% of the
Restricted Stock Units shall become immediately vested and nonforfeitable. If
the Grantee terminates employment voluntarily (other than due to resignation for
Good Reason within 12 months following the date of a Change in Control or due to
Retirement) or is terminated for Cause before any Vesting Date, then the Award
will terminate automatically on the date of such termination and the Grantee
shall immediately forfeit all unvested Restricted Stock Units. “Retires” or
“Retirement” means the Grantee’s voluntary resignation from employment with the
Company under circumstances which the Committee, in its sole discretion,
determines at the time of such resignation to constitute “Retirement” for
purposes of this Award. For the avoidance of doubt, the Committee’s
determination of whether “Retirement” has occurred shall be made on an
individual Award basis, and “Retirement” treatment for any one Award shall not
require that all Awards held by the Grantee will receive “Retirement” treatment.


Prior to the occurrence of the Change in Control, the Committee may determine in
its sole discretion that a resignation by the Grantee for Good Reason within 12
months following the date of a Change in Control will not accelerate vesting of
Pro Rata Unvested RSUs pursuant to the Company’s Golden Parachute Policy or
otherwise, and shall instead result in forfeiture of all then-unvested
Restricted Stock Units upon such resignation. Any such determination by the
Committee is binding on the Grantee.




Payment of Award:
Payment for vested Restricted Stock Units will be made solely in shares of
Stock, which will be issued to the Grantee as promptly as practicable (but no
more than 30 days) after the Vesting Date, Retirement or Forfeiture Event, as
applicable (the “Payment Trigger Date”), and in any event no later than the 15th
day of the third month following the end of the first taxable year in which the
Restricted Stock Units are no longer subject to a substantial risk of
forfeiture.

-2-



--------------------------------------------------------------------------------




Notwithstanding the foregoing, in the event the Award is determined to be
subject to Nonqualified Deferred Compensation Rules, any payment hereunder will
be made no later than the end of the year in which the applicable Payment
Trigger Date occurs, except to the extent Section 9(n) of the Plan requires
payment on the Grantee’s Section 409A Payment Date.Dividends, Voting and Other
Rights:
Restricted Stock Units are not shares of Stock and have no voting rights or,
except as described in this paragraph, dividend rights. With respect to each
Restricted Stock Unit subject to this Award, the Grantee is also awarded
Dividend Equivalents with respect to one share of Stock, which means that, in
the event that Occidental declares and pays a cash dividend on its outstanding
Stock and, on the record date for such dividend, the Grantee holds Restricted
Stock Units that have not been settled or forfeited pursuant to the terms of the
Award Agreement, then the Grantee will be credited on the books and records of
Occidental with an amount equal to the amount per share of any such cash
dividend for each outstanding Restricted Stock Unit. The Grantee will be
credited with such Dividend Equivalents for the period beginning on the Date of
Grant and ending on the applicable Payment Trigger Date or, if earlier, the date
the Grantee forfeits his rights with respect to the Restricted Stock Units. The
Dividend Equivalents will be accumulated and Occidental shall pay in cash to the
Grantee an amount equal to the Dividend Equivalents credited to such Grantee as
promptly as may be practicable on or after the applicable Vesting Date, and in
any event no later than the 15th day of the third month following the end of the
taxable year in which such Dividend Equivalents are no longer subject to a
substantial risk of forfeiture.


For purposes of clarity, if Restricted Stock Units are forfeited by the Grantee,
then the Grantee shall also forfeit the Dividend Equivalents, if any, accrued
with respect to such Restricted Stock Units.



-3-



--------------------------------------------------------------------------------




Holding Period:
The shares of Stock ultimately received by the Grantee in connection with the
vesting of Restricted Stock Units on ________ must be held by the Grantee until
________. The shares of Stock ultimately received by the Grantee in connection
with the vesting of Restricted Stock Units on ________ must be held by the
Grantee until ________. The shares of Stock ultimately received by the Grantee
in connection with the vesting of Restricted Stock Units on ________ must be
held by the Grantee until ________. For purposes of the foregoing, shares of
stock "ultimately received" shall mean any shares delivered to the Grantee
pursuant to the Award, less any shares surrendered to cover the Grantee's tax
obligations.


Notwithstanding the immediately preceding paragraph, to the extent that the
Grantee is subject to Occidental’s Executive Stock Ownership Guidelines, as in
effect from time to time (the “Ownership Guidelines”), and the Grantee’s Stock
holdings fail, as of the last day of an applicable holding period set forth in
the immediately preceding paragraph, to satisfy the applicable requirements of
the Ownership Guidelines, then the Grantee shall continue to retain Beneficial
Ownership (as defined in Rule 16a-1(a)(2) under the Exchange Act) of all shares
of Stock ultimately received by the Grantee in connection with the vesting of
Restricted Stock Units on the related Vesting Date until the Grantee satisfies
the applicable requirements of the Ownership Guidelines (the “Beneficial
Ownership Period”). Compliance with the foregoing requirement shall be
determined by reference to the reports filed by the Grantee on Forms 3, 4 and 5,
as applicable, pursuant to Section 16(a) of the Exchange Act.


Notwithstanding the immediately preceding two paragraphs, upon a Grantee’s
separation of employment with Occidental, such Grantee shall no longer be
subject to the two-year holding requirement or Occidental’s Executive Stock
Ownership Guidelines.

-4-



--------------------------------------------------------------------------------



ATTACHMENT 1


OCCIDENTAL PETROLEUM CORPORATION
2015 LONG-TERM INCENTIVE PLAN STANDARD AWARD TERMS AND CONDITIONS
The following Standard Award Terms and Conditions (these “Terms and Conditions”)
are set forth as of the Date of Grant specified in the Notice of Grant to which
these Terms and Conditions are attached (the “Notice of Grant”), by and between
Occidental Petroleum Corporation (“Occidental” and, with its Subsidiaries, the
“Company”), and the eligible individual (the “Grantee”) receiving the award
described in the Notice of Grant (the “Award”). The Award is granted in
accordance with the Occidental Petroleum Corporation 2015 Long Term Incentive
Plan, as may be amended from time to time (the “Plan”). Capitalized terms used
but not defined herein shall, unless otherwise indicated, have the meanings set
forth in the Plan. These Terms and Conditions, the Notice of Grant (along with
all incorporated attachments and exhibits) and the Award evidenced thereby are
collectively referred to herein as the “Award Agreement.”
1.Acceptance of Award. If the Grantee fails to accept the Award on or before the
45th day following the Date of Grant, then, notwithstanding any other provision
of the Award Agreement, the Grantee shall forfeit all rights under the Award
(including all shares of Occidental common stock, $0.20 par value (“Stock”), and
any dividend equivalents with respect thereto) and the Award will become null
and void. For purposes of the Award Agreement, acceptance of the Award shall
occur on the date the Grantee accepts the Award through Morgan Stanley StockPlan
Connect or any replacement online system designated by the Company.
2.No Employment Contract. Nothing in the Award Agreement confers upon the
Grantee any right with respect to continued employment by the Company, nor
limits in any manner the right of the Company to terminate the employment or
adjust the compensation of the Grantee. Unless otherwise agreed in a writing
signed by the Grantee and an authorized representative of the Company, the
Grantee’s employment with the Company is at will and may be terminated at any
time by the Grantee or the Company.
3.Restrictions on Transfer. Neither the Award Agreement nor any right to receive
shares of Stock or cash pursuant to the Award Agreement may be transferred or
assigned by the Grantee other than in accordance with the transfer restrictions
set forth in the Plan.
4.Taxes and Withholding.
a.Regardless of any action the Company takes with respect to any or all income
tax (including U.S. Federal, state and local tax and non-U.S. tax), social
insurance, payroll tax, payment on account or other tax-related items related to
the Grantee’s participation in the Plan and legally applicable to the Grantee
(“Tax-Related Items”), the Grantee acknowledges that the ultimate liability for
all Tax-Related Items is and remains the Grantee’s responsibility and may exceed
the amount, if any, actually withheld by the Company. The Grantee further
acknowledges that the Company (i) makes no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Award, including, as applicable, the grant, vesting or settlement of the
Award and the receipt of any dividends or Dividend Equivalents thereon; and (ii)
does not commit to and is under no obligation to
-5-



--------------------------------------------------------------------------------



structure the terms of the grant or any other aspect of the Award to reduce or
eliminate the Grantee’s liability for Tax-Related Items or achieve any
particular tax result. Further, if the Grantee has become subject to tax in more
than one jurisdiction between the Date of Grant and the date of any relevant
taxable event, the Grantee acknowledges that the Company may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.
b.Prior to the relevant taxable event, the Grantee shall pay or make adequate
arrangements satisfactory to the Company to satisfy all Tax-Related Items. In
this regard, the Grantee authorizes the Company to withhold all applicable
Tax-Related Items legally payable by the Grantee in connection with the grant,
vesting or settlement of the Award and/or the issuance of any shares of Stock or
the payment of any cash or other consideration pursuant to the Award in
accordance with the Notice of Grant, from any cash and shares of Stock that are
to be paid or issued to the Grantee pursuant to the Award (including any
dividends or Dividend Equivalents), in any combination as determined by the
Committee, and, if not sufficient, from the Grantee’s wages or other cash
compensation. The Grantee shall pay to the Company any amount of Tax-Related
Items that the Company may be required to withhold as a result of the Grantee’s
receipt of the Award that cannot be satisfied by the means previously described.
5.Compliance with Law. The Company will make reasonable efforts to comply with
all applicable U.S. Federal, state and local laws and non-U.S. laws, and the
Company will not issue any shares of Stock or other securities pursuant to the
Award Agreement if such issuance would result in a violation of any such law.
Further, if it is not feasible for the Company to comply with these laws with
respect to the grant, vesting or settlement of the Award, then the Award may be
cancelled without any compensation or additional benefits provided to the
Grantee as a result of the cancellation.
6.Relation to Other Benefits. The benefits received by the Grantee under the
Award Agreement will not be taken into account in determining any benefits to
which the Grantee may be entitled under any profit sharing, retirement or other
benefit or compensation plan maintained by the Company, including the amount of
any life insurance coverage available to any beneficiary of the Grantee under
any life insurance plan covering employees of the Company. Additionally, the
Award is not part of normal or expected compensation or salary for any purposes,
including, but not limited to, calculation of any severance, resignation,
termination, redundancy, end of service payments, bonuses or long-service
awards. The grant of the Award does not create any contractual or other right to
receive future grants of, or benefits in lieu of, awards under the Plan, even if
the Grantee has a history of receiving awards under the Plan or other cash or
stock awards.
7.Beneficial Ownership Requirements. If the Grantee (a) was a Named Executive
Officer (as defined in Item 402 of Regulation S-K under the Exchange Act) for
the last completed fiscal year prior to vesting of the Award, and (b) is, as of
the date of vesting of the Award, subject to Occidental’s Executive Stock
Ownership Guidelines, as in effect from time to time (the “Ownership
Guidelines”), and the Grantee’s Stock holdings fail as of such date to satisfy
the applicable requirements of the Ownership Guidelines, then the Grantee shall
retain Beneficial Ownership (as defined in Rule 16a-1(a)(2) under the Exchange
Act) of shares of Stock equal to not less than 50% of
-6-



--------------------------------------------------------------------------------



the net after-tax shares of Stock, if any, received under the Award until the
Grantee satisfies the applicable requirements of the Ownership Guidelines (the
“Beneficial Ownership Period”). Compliance with the foregoing requirement shall
be determined by reference to the reports filed by the Grantee on Forms 3, 4 and
5, as applicable, pursuant to Section 16(a) of the Exchange Act, and the
aggregate number of shares of Stock reported as Beneficially Owned during the
Beneficial Ownership Period shall not be less than the sum of the number of
shares of Stock then required to be so owned pursuant to the Award Agreement and
the terms and conditions of any other grant containing this or a similar
requirement.
8.Golden Parachute Policy. Notwithstanding any provision in the Award Agreement
to the contrary, no payment shall be made with respect to the Award that would
cause the total payments made to the Grantee to exceed the limits in
Occidental’s Golden Parachute Policy, as in effect from time to time.
9.Adjustments. The number and kind of securities covered by the Award are
subject to adjustment as provided under the Plan, such as in order to prevent
dilution or expansion of the Grantee’s rights under the Award as a result of
events such as stock dividends, stock splits or other changes in the capital
structure of Occidental, or any merger, consolidation, spin-off, liquidation or
other corporate transaction or event having a similar effect. If any such
adjustment occurs, the Company will give the Grantee written notice of the
adjustment.
10.Amendments. The Plan may be amended, altered, suspended, discontinued or
terminated by the Board at any time, as provided in the Plan. Any amendment to
the Plan will be deemed to be an amendment to the Award Agreement to the extent
it is applicable to the Award; however, no amendment may materially and
adversely affect the rights of the Grantee under the Award Agreement without the
Grantee’s consent. In addition, the Committee may waive any conditions or rights
under, or amend, alter, suspend, discontinue or terminate the Award Agreement,
except as otherwise provided in the Plan; provided, that, without the Grantee’s
consent, no such Committee action may materially and adversely affect the rights
of the Grantee under the Award.
11.Severability. If one or more of the provisions of the Award Agreement is
invalidated for any reason by a court of competent jurisdiction, the invalidated
provisions shall be deemed to be separable from the other provisions of the
Award Agreement, and the remaining provisions of the Award Agreement will
continue to be valid and fully enforceable.
12.Entire Agreement; Relation to Plan; Interpretation. Except as specifically
provided in this Section 12, the Award Agreement (including these Terms and
Conditions, the Notice of Grant and all incorporated attachments and exhibits)
and the Plan constitute the entire agreement between the Company and the Grantee
with respect to the Award. The Award Agreement is subject to the terms and
conditions of the Plan. In the event of any inconsistent provisions between the
Award Agreement and the Plan, the provisions of the Plan control. References to
Sections and Attachments are to Sections of, and Attachments incorporated in,
the Award Agreement unless otherwise noted. In the event of any inconsistent
provisions between the Award Agreement and any employment agreement between the
Grantee and the Company, the provisions of the Award Agreement control (except
that, in the case of any inconsistency between any provisions regarding dispute
resolution set
-7-



--------------------------------------------------------------------------------



forth in the employment agreement and the arbitration provisions of Section 22
below, the dispute resolution provisions of the employment agreement will
control).
13.Successors and Assigns. Subject to any transfer or forfeiture restrictions
set forth in the Notice of Grant, the provisions of the Award Agreement shall be
for the benefit of, and be binding upon, the successors, administrators, heirs,
legal representatives and assigns of the Grantee, and the successors and assigns
of the Company.
14.Beneficiaries.
a.The Grantee shall have the option of designating a beneficiary (“Beneficiary”)
to receive settlement of the Grantee’s Award upon the Grantee’s death.
b.If no Beneficiary is designated at the time of the Grantee’s death, or if no
Beneficiary survives the Grantee, the Beneficiary shall be the Grantee’s
surviving spouse, or if the Grantee has no surviving spouse, the Grantee’s
surviving children equally, or if there are no surviving children, the Grantee’s
surviving parents equally, or if there is no surviving parent, the Grantee’s
surviving siblings equally, or if there is no sibling living, the Grantee’s
estate.
c.In order to designate a Beneficiary or change a previous designation, the
Grantee must complete a Long-Term Incentive Beneficiary Designation Form (the
“Form”). Beneficiary designations submitted on other forms or in any other
format will not be accepted. The Grantee should read the Form carefully, follow
the instructions and complete the Form in its entirety according to the
instructions, obtain any necessary signatures according to the Form, sign and
date the Form, and return the Form to the Executive Compensation Department, c/o
Occidental Petroleum Corporation, 5 Greenway Plaza, Suite 110, Houston, Texas,
77046. The Grantee should also keep a copy of the Form for the Grantee’s
records. Upon acceptance, the Grantee’s designation will cancel any previous
designations. The Grantee’s Beneficiary designation shall not affect any
designation by the Grantee under any other benefit plan.
d.The Grantee should consider submitting a new Form if: (1) the Grantee’s
marital status changes, (2) one of the Grantee’s previously designated
Beneficiaries dies before the Grantee, or (3) the Grantee acquires or loses
dependents. To determine the tax consequences associated with the Grantee’s
designation, it is recommended that the Grantee consult with a qualified tax
advisor or estate planner.
15.Governing Law. The laws of the State of Delaware govern the interpretation,
performance, and enforcement of the Award Agreement (including these Terms and
Conditions, the Notice of Grant and all incorporated attachments and exhibits).
16.Privacy Rights. By accepting the Award, the Grantee explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of the Grantee’s personal data as described in the Award Agreement
by and among, as applicable, the Company and its Affiliates for the exclusive
purpose of implementing, administering and managing the Grantee’s participation
in the Plan. The Grantee understands that the Company holds, or may receive from
any agent designated by the Company, certain personal information about the
Grantee, including, but not limited to, the Grantee’s name, home address,
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any shares of Stock held by the Grantee,
directorships held in the Company, details of the Award or any other entitlement
to cash or shares of Stock awarded, canceled, exercised, vested, unvested or
outstanding in the Grantee’s favor, for the purpose of
-8-



--------------------------------------------------------------------------------



implementing, administering and managing the Plan, including complying with
applicable tax and securities laws (“Data”). Data may be transferred to any
third parties assisting in the implementation, administration and management of
the Plan. These recipients may be located in the Grantee’s country or elsewhere,
and may have different data privacy laws and protections than the Grantee’s
country. By accepting the Award, the Grantee authorizes the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes described above. The Grantee may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting the Committee in writing. Refusing or
withdrawing consent may affect the Grantee’s ability to participate in the Plan.
17.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to the Award or future awards that may
be granted under the Plan, if any, by electronic means or to request the
Grantee’s consent to participate in the Plan by electronic means. The Grantee
hereby consents to receive such documents by electronic delivery and, if
requested, to participate in the Plan through an online or electronic system
established and maintained by the Company or another third party designated by
the Company.
18.Grantee’s Representations and Releases.
a.By accepting the Award, the Grantee acknowledges that the Grantee has read the
Award Agreement (including these Terms and Conditions, the Notice of Grant and
all incorporated attachments and exhibits) and understands that (i) the grant of
the Award is made voluntarily by Occidental in its discretion with no liability
on the part of any of its direct or indirect Subsidiaries and that, if the
Grantee is an employee of a Subsidiary and not Occidental, then the Grantee will
be considered a third party of Occidental to whom the Award is granted; (ii) all
decisions with respect to future awards, if any, will be at the sole discretion
of Occidental; (iii) the Grantee’s participation in the Plan is voluntary; (iv)
the Award is an extraordinary item that does not constitute a regular and
recurring item of base compensation; (v) the future value of any shares of Stock
issued and/or the future amount of cash, if any, payable pursuant to the Award
cannot be predicted, and Occidental does not assume liability in the event the
value of the Award or any such shares of Stock depreciates or has no value in
the future; (vi) subject to the terms of any tax equalization agreement between
the Grantee and the entity employing the Grantee, the Grantee will be solely
responsible for the payment or nonpayment of taxes imposed or threatened to be
imposed by any authority of any jurisdiction; and (vii) Occidental is not
providing any tax, legal or financial advice with respect to the Award or the
Grantee’s participation in the Plan.
b.In consideration of the grant of the Award, no claim or entitlement to
compensation or damages shall arise from termination of the Award or diminution
in value of the Award or the shares of Stock issued pursuant to the Award
resulting from termination of the Grantee’s employment by the Company (for any
reason whatsoever) and, to the extent permitted by law, the Grantee irrevocably
releases the Company from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, then, by accepting the Award, the
-9-



--------------------------------------------------------------------------------



Grantee shall be deemed irrevocably to have waived his or her entitlement to
pursue such claim.
19.Imposition of Other Requirements. Occidental reserves the right to impose
other requirements on the Grantee’s participation in the Plan and on the Award,
to the extent Occidental determines it is necessary or advisable in order to
comply with local law or facilitate the administration of the Plan, and to
require the Grantee to sign any additional agreements or undertakings that may
be necessary to accomplish the foregoing.
20.Compliance with Section 409A of the Code. Unless specified otherwise in the
Notice of Grant, the Award is intended to be exempt from the Nonqualified
Deferred Compensation Rules. Notwithstanding the foregoing, to the extent that
it is determined that the Plan or the Award is subject to the Nonqualified
Deferred Compensation Rules, the Award Agreement shall be interpreted and
administered in such a way as to comply with the applicable provisions of the
Nonqualified Deferred Compensation Rules to the maximum extent possible. In
addition, if the Award is subject to the Nonqualified Deferred Compensation
Rules, then (i) the settlement of the Award or some portion of the Award may be
delayed in accordance with the applicable terms of Section 9(n) of the Plan;
(ii) any payment on a Change in Control event will be made only if the Change in
Control also qualifies as a change of control event within the meaning of the
Nonqualified Deferred Compensation Rules; and (iii) any determination by the
Committee not to accelerate the Award on a Change in Control shall be made only
to the extent such determination is consistent with the Nonqualified Deferred
Compensation Rules. To the extent that the Board determines that the Plan or the
Award is subject to the Nonqualified Deferred Compensation Rules and fails to
comply with the requirements of the Nonqualified Deferred Compensation Rules,
the Board reserves the right (without any obligation to do so) to amend or
terminate the Plan and/or amend, restructure, terminate or replace the Award in
order to cause the Award to either not be subject to the Nonqualified Deferred
Compensation Rules or to comply with the applicable provisions of such rule.
21.Clawback. The award shall be subject to the clawback provisions set forth in
Section 9(m) of the Plan.
22.Arbitration. Except as otherwise provided in the Award Agreement, the Grantee
and the Company agree to resolve any and all disputes between the Grantee and
the Company (and any affiliate of the Company that may employ the Grantee),
past, present or future, arising out of or in any way related to the Award
Agreement or the Grantee’s employment relationship with the Company (or any
affiliate of the Company) through a final and binding arbitration administered
by the American Arbitration Association (AAA) or another mutually agreed upon
arbitration provider; provided, however, that the only claims subject to
arbitration shall be those that, in the absence of the Award Agreement, could be
brought in a court of law. Nothing herein shall be construed to reduce or
eliminate the deference to the Plan Administrator that would otherwise be
required prior to, or as part of a claim in court, procedurally or
substantively. Subject to the foregoing, the arbitrator shall have the exclusive
authority to resolve any dispute relating to the interpretation, applicability,
or enforceability of the Award Agreement that would otherwise be subject to
resolution in a court of law. However, the arbitrator’s authority to resolve
disputes shall not apply to the “Class Action Waiver” described below.
Regardless of anything else in the
-10-



--------------------------------------------------------------------------------



Award Agreement and/or AAA rules or procedures, any dispute relating to the
interpretation, applicability, or enforceability of the Class Action Waiver, or
any dispute otherwise relating to whether the Award Agreement precludes a class
or collective action proceeding, may only be determined by a court and not an
arbitrator. In addition, provisional remedies such as a temporary restraining
order or preliminary injunction may be pursued and secured in a court to prevent
irreparable harm by either party without waiving or otherwise eliminating the
requirement that all matters of final relief be decided through arbitration. In
addition, any arbitration conducted pursuant to the Award Agreement shall be
subject to the following additional terms and conditions:
(a) Exceptions. The arbitration obligation does not apply to claims for worker’s
compensation, state disability insurance and unemployment insurance benefits;
however, it does apply to retaliation claims based upon seeking such benefits.
It does not apply to claims for employee benefits under any benefit plan covered
by the Employee Retirement Income Security Act of 1974 or funded by insurance
unless the claim can otherwise be brought in a court of law (after the
exhaustion of an administrative or alternative remedies otherwise applicable to
the claim). It does not apply to any claim that an applicable federal statute or
applicable federal Executive Order expressly states cannot be arbitrated or
subject to a pre-dispute arbitration agreement. Nothing in the Award Agreement
prevents the making of a report to or filing a claim or charge with a government
agency, including the Equal Employment Opportunity Commission, U.S. Department
of Labor, Securities and Exchange Commission, Occupational Health and Safety
Administration, or National Labor Relations Board. Nothing in the Award
Agreement prevents the investigation by a government agency of any report, claim
or charge otherwise covered by the Award Agreement. And, nothing in this
agreement to arbitrate prevents or excuses a party from satisfying any
conditions precedent and/or exhausting administrative remedies under applicable
law before bringing a claim in arbitration.
(b) Controlling Law and Procedure. The Federal Arbitration Act (“FAA”) shall
govern the Award Agreement to arbitrate between the parties, including its
interpretation, applicability, enforcement and all arbitration proceedings. A
party who wishes to arbitrate a claim or dispute covered by the Award Agreement
must make a written request for arbitration and deliver it to the other party by
hand or mail no later than the expiration of the statute of limitations (the
deadline for filing the claim) that applicable law prescribes for the claim. The
request for arbitration shall identify the claims asserted, the factual basis
for the claim(s), and the relief and/or remedy sought. The arbitrator shall
resolve all disputes regarding the timeliness or propriety of the request for
arbitration and apply the statute of limitations that would have applied if the
claim(s) had been brought in court. In no event shall the request for
arbitration be made after the date when institution of legal or equitable
proceedings based on such claims would be barred by the applicable statute of
limitations.
(c) Class Waiver. The Grantee and Company agree to bring any claim or dispute in
arbitration on an individual basis only, and not as a class or collective
action; the Grantee and Company waive any right for a dispute or claim to be
brought, heard, or decided as a class or collective action, and the arbitrator
has no power or authority to preside over a class or collective action (“Class
Action Waiver”). In the event a final judicial determination is made that the
Class Action Waiver is unenforceable and that a class or collective action may
proceed despite this arbitration agreement, the arbitrator is nevertheless
without authority to preside over a class or collective action and any class or
collective action must be brought in
-11-



--------------------------------------------------------------------------------



a court of competent jurisdiction. Additionally, unless otherwise agreed to by
the parties, claims may not be combined or consolidated with that of any other
person or entity.
(d) Arbitration Procedure. Except as otherwise provided for herein, the
arbitration will be conducted in accordance with the AAA Employment Arbitration
Rules (the “AAA Rules”), in effect on the date the written notice of claims
request for arbitration is made. The AAA rules are available on-line at
www.adr.org. To the extent that any of the AAA Rules conflicts with the FAA or
the Award Agreement, the FAA and the Award Agreement shall control. The
arbitrator shall entertain and address any motion to dismiss and/or a motion for
summary judgment consistent with the standards for such motions under the
Federal Rules of Civil Procedure. The arbitrator may award any remedy available
under applicable law, but remedies shall be limited to those that would be
available to a party in their individual capacity for the claims presented to
the arbitrator. The arbitrator shall apply the substantive U.S. Federal, state
or local law applicable to the claims asserted. The arbitrator is without
authority to apply any different substantive law. The award shall be issued in
writing and state the essential findings and conclusions on which such award is
based. The parties agree to abide by and perform any valid award rendered by the
arbitrator, and judgment on the award may be entered in any court having
jurisdiction thereof.
(e) Right to Opt-Out. This arbitration agreement is not a mandatory condition of
employment. If the Grantee does not wish to be bound by the arbitration
obligations created by the Award Agreement, the Grantee can elect not to accept
the Award.
(f) Enforcement and Severability. This arbitration agreement survives after the
employment relationship terminates. Subject to the Class Action Waiver in
Section 22(c) above, if any portion of this arbitration agreement is deemed
unenforceable, the unenforceable provision or language shall be severed from the
Award Agreement and the remainder will be enforceable.


23. Status of Stock. Occidental intends to register for issuance under the
Securities Act of 1933, as amended (the “Act”), the shares of Stock acquirable
upon settlement of the Award. In the absence of such effective registration or
an available exemption from registration under the Act, issuance of shares of
Stock acquirable upon settlement of the Award will be delayed until registration
of such shares is effective or an exemption from registration under the Act is
available. Occidental intends to use its reasonable efforts to ensure that no
such delay will occur. In the event exemption from registration under the Act is
available upon settlement of the Award, the Grantee, if requested by the Company
to do so, will execute and deliver to the Company in writing an agreement
containing such provisions as the Company may require to assure compliance with
applicable securities laws.
The Grantee agrees that the shares of Stock which the Grantee may acquire in
settlement of the Award will not be sold or otherwise disposed of in any manner
which would constitute a violation of any applicable U.S. Federal, state or
local securities or exchange laws or non-U.S. securities or exchange laws. The
Grantee also agrees that (i) any certificates representing the shares of Stock
to be delivered in settlement of the Award may bear such legend or legends as
the Committee deems appropriate in order to assure compliance with applicable
securities laws, (ii) Occidental may refuse to register the transfer of the
shares of Stock to be delivered in settlement of the Award on the stock transfer
records of Occidental if such proposed transfer would, in the opinion of counsel
satisfactory to Occidental, constitute a violation of any applicable securities
law and (iii) Occidental may give related instructions to its transfer agent, if
any, to stop registration of the transfer of the shares of Stock to be delivered
in settlement of the Award.
-12-



--------------------------------------------------------------------------------



24. Notices. Any notices or other communications provided for in these Terms and
Conditions shall be sufficient if in writing. In the case of the Grantee, such
notices or communications shall be effectively delivered if hand delivered to
the Grantee at the Grantee’s principal place of employment or if sent by
certified mail, return receipt requested, to the Grantee at the last address the
Grantee has filed with the Company. In the case of the Company, such notices or
communications shall be effectively delivered if sent by certified mail, return
receipt requested, to Occidental at its principal executive offices.
25. Binding Effect. These Terms and Conditions shall be binding upon and inure
to the benefit of any successors to the Company and all persons lawfully
claiming under the Grantee.
26. Construction. Headings are given to the Sections and subsections of the
Award Agreement solely as a convenience to facilitate reference. Such headings
shall not be deemed in any way material or relevant to the construction or
interpretation of the Award Agreement or any provision thereof. Further, under
the Award Agreement, (a) pronouns and other words of gender shall be read as
gender-neutral, (b) words importing the singular only shall include the plural
and vice versa and (c) the words “include”, “includes” or “including” shall be
deemed to be followed by the words “without limitation”. The Award Agreement may
be signed in counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.




-13-



--------------------------------------------------------------------------------



ATTACHMENT 2


OCCIDENTAL PETROLEUM CORPORATION
2015 LONG-TERM INCENTIVE PLAN
GENERAL TERMS OF EMPLOYMENT




The following General Terms of Employment are set forth as of the “Date of
Grant” specified in the Notice of Grant to which this Attachment 2 is attached
(the “Notice of Grant”), by and between Occidental Petroleum Corporation
(“Occidental”) and the eligible individual (the “Grantee”) receiving the award
described in the Notice of Grant (the “Award”). These General Terms of
Employment, the Notice of Grant (along with all incorporated attachments and
exhibits) and the Award evidenced thereby are collectively referred to herein as
the “Award Agreement”.
For and in consideration of the premises and the mutual covenants of the parties
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Grantee hereby agrees as
follows, in each case to the fullest extent permitted by law and subject to the
limitations provided for in Sections F and G:


A. The Grantee will not publish or divulge to any person, firm, corporation or
institution and will not use to the detriment of Occidental, or any of its
subsidiaries or other affiliates (the “Company Group”), any Confidential
Information of any of them (whether generated by them or as a result of any of
their business relationships), without first obtaining the written permission of
an officer of the Company. As used herein, “Confidential Information” means an
item of information or compilation of information in any form (tangible or
intangible) related to the business of the Company Group that the Grantee
acquires during employment and that the Company Group has not made public or
authorized public disclosure of, provided that the item or compilation is not
readily available to persons outside the Company Group through proper means who
would benefit from its use or disclosure and is not obligated to maintain its
confidentiality. Confidential Information is also understood to cover the
information protected under Company’s Confidential Company Information Policy
10:20:80, as it may be amended from time to time.
B. At the time of leaving employment with the Company, the Grantee will deliver
to the Company, and not keep or deliver to anyone else, any and all credit
cards, drawings, blueprints, specifications, devices, notes, notebooks,
documents, memoranda, reports, studies, correspondence and other documents, and,
in general, any and all materials (including keys, access cards, FOBs,
computers, thumb drives or other electronic storage devices) relating to the
Company Group (whether generated by them or as a result of their business
relationships), including any copies (whether in paper or electronic form), that
the Grantee has in the Grantee’s possession or control.
C. The Grantee will, during the Grantee’s employment by the Company or any
member of the Company Group, comply with the provisions of Occidental’s Code of
Business Conduct.
D. The Grantee will not interfere with or disrupt any of the operations of the
Company Group or otherwise take actions intended directly to harm any entity in
the Company Group. The Grantee will not make defamatory or derogatory statements
about the Company Group, or its owners, officers or directors (“Occidental
Parties”), or intentionally publicize information about Occidental Parties to
the public or the investment community
-14-



--------------------------------------------------------------------------------



(through the press, electronic media, or any other mass media or communication
outlet) without permission of an officer of the Company; provided, however, that
the foregoing shall not prohibit conduct that is protected by law as described
in Sections F and G below.
E. In the event that the Grantee is subject to an “Intellectual Property
Assignment and Nondisclosure Agreement” (“IPANA”) with the Company or a member
of the Company Group, the IPANA shall control the rights of the Grantee with
respect to intellectual property conceived or created by the Grantee in
accordance with the IPANA’s terms, and the Grantee will comply with such
agreement as a mandatory term of the General Terms of Employment provided
herein. In the event the Grantee is not subject to a controlling IPANA, all
inventions, developments, designs, improvements, discoveries and ideas that the
Grantee makes or conceives in the course of employment by a member of the
Company Group, whether or not during regular working hours, relating to any
design, article of manufacture, machine, apparatus, process, method, composition
of matter, product or any improvement or component thereof, that are
manufactured, sold, leased, used or under development by, or pertain to the
present or possible future business of a member of the Company Group
(collectively “Proprietary Works”) shall be a work-for-hire and become and
remain the property of the Company (or other member of the Company Group that
employs the Grantee), its successors and assigns. The Grantee hereby fully and
finally, assigns and transfers to the Company (or other member of the Company
Group that employs the Grantee), all of the Grantee’s right, title and interest
in the Proprietary Works. This assignment covers all rights of every kind and
character, including all rights necessary to provide Company with all of the
benefits of exclusive ownership and control over the Proprietary Works to the
fullest extent allowed by law throughout the world, including the right to sue,
counterclaim and recover for all past, present and future infringement,
misappropriation or dilution thereof.
F. The Grantee acknowledges that through the Company’s Speak-Up and
Non-Retaliation Policy (Policy No. 91:80:00), the Grantee has been notified of
his or her immunity rights related to the use of trade secret information of the
Company Group in the reporting illegal conduct or in a claim of retaliation for
reporting illegal conduct as provided for under the Defend Trade Secrets Act of
2016 (18 U.S.C. §1833(b) (“DTSA”), and the Grantee has been provided the
Company’s reporting policy regarding the reporting of suspected illegal conduct.
G. The Grantee understands that the purpose of this statement of General Terms
of Employment is to reinforce the protection of the trade secrets, Confidential
Information and other intellectual property interests of the Company and Company
Group, and not to prohibit any conduct by the Grantee that is compelled by law
or protected by law. The Grantee recognizes that nothing in these General Terms
of Employment prohibits the Grantee from reporting an event that the Grantee
reasonably and in good faith believe is a violation of law to the relevant
law-enforcement agency (such as the Securities and Exchange Commission (“SEC”)),
and that no prior approval from or notice to the Company is required before
doing so. In addition, nothing in these General Terms of Employment shall be
construed to prohibit the Grantee from cooperating in an investigation conducted
by a duly authorized government agency, and in the course of such conduct
disclosing trade secrets or Confidential Information in a manner that complies
with the DTSA (described in the Company’s Speak-Up and Non-Retaliation Policy).
Without limiting the foregoing, the Grantee acknowledges and understands that
nothing in or about the Award Agreement prohibits the Grantee from: (i) filing
and, as provided for under Section 21F of the Exchange Act, maintaining the
confidentiality of a claim with the SEC; (ii) providing confidential
-15-



--------------------------------------------------------------------------------



information to the SEC, or providing the SEC with information that would
otherwise violate this Attachment 2, to the extent permitted by Section 21F of
the Exchange Act; (iii) cooperating, participating or assisting in an SEC
investigation or proceeding without notifying Occidental or (iv) receiving a
monetary award as set forth in Section 21F of the Exchange Act.
H. The foregoing General Terms of Employment are not intended to be an exclusive
list of the employment terms and conditions that apply to the Grantee. The
Company, in its sole discretion, may at any time amend or supplement the
foregoing terms. The Grantee’s breach of the foregoing General Terms of
Employment will entitle the Company to take appropriate disciplinary action,
including reduction or forfeiture of the Award granted pursuant to the Award
Agreement and termination of employment.
-16-

